Citation Nr: 0212162	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 29, 1974 to 
August 14, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  The veteran responded 
with a July 1999 Notice of Disagreement, and a Statement of 
the Case was issued to him that same month.  He then filed a 
July 1999 VA Form 9, perfecting his appeal of this issue.  

The veteran's claim was initially presented to the Board in 
November 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran's alleged stressors are insufficient to 
support a diagnosis of post traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claim for service connection for post traumatic stress 
disorder in light of the above-noted change in the law, and 
the requirements of the new law and regulations have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the RO's July 2001 
letter to the veteran, the July 1999 Statement of the Case, 
and the January 2001 Supplemental Statement of the Case, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim on appeal and, hence, 
have been given notice of the information and evidence 
necessary to substantiate these claims.  Moreover, pertinent 
medical treatment records have been obtained and associated 
with the claims file.  The veteran has reported treatment at 
VA medical centers, and those records have been associated 
with the claims folder.  The veteran has also reported 
private medical treatment by Terence D. Hawkins, D.O, and 
Chester C. Suske, D.O., P.A.; records related to this 
treatment have also been obtained.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder.  He has also been afforded several VA 
medical examinations in conjunction with his claim.  Hence, 
adjudication of the above-referenced issue is appropriate at 
this time, and the claim is ready to be considered on the 
merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2001); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001); Zarycki, 6 Vet. App. at 98.  If, however, 
the VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Id.  

The veteran's alleged stressors involve a personal assault by 
a drill instructor during basic training.  Effective March 7, 
2002, 38 C.F.R. § 3.304(f) was revised to read as follows:

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:
(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

67 FR 10330 (2002) (to be codified at 38 C.F.R. § 3.304 (f)).

The substantive changes in this regulation pertain to claims 
of post traumatic stress disorder resulting from personal 
assault in service.  Under the revised regulation, the 
veteran is invited to submit evidence from sources other than 
his service medical records in order to corroborate his 
alleged stressor(s).  

As is noted above, when a pertinent law or regulation changes 
during the pendency of an appeal, the version most favorable 
to the veteran will be applied.  See Karnas, supra.  Because 
the revised version of 38 C.F.R. § 3.304 is more favorable to 
the veteran, it will be applied in the present case.  
However, the veteran has already been asked, within the 
Board's November 2000 remand order, to submit evidence from 
non-military sources, including but not limited to, mental 
health counseling centers, roommates, friends, and/or family 
members.  Therefore, the requirements of 38 C.F.R. 
§ 3.304(f), as revised, have essentially been satisfied, and 
no prejudice would result to the veteran if his claim is 
adjudicated at this time.  

In the present case, the veteran does not claim, and the 
record does not demonstrate, that he served in combat.  
Instead, he claims as his stressors several upsetting 
incidents during boot camp, including: an alleged physical 
assault by his drill instructor during basic training, 
alleged threats made by his commanding officers that he would 
be placed in the brig and/or killed, being denied medical 
treatment, being ridiculed for having a disability profile, 
being told that if he tried to injure his drill instructor on 
the firing range, he would be shot, and being forced to 
accept a medical discharge under duress.  For the reasons to 
be discussed below, these stressors are medically 
insufficient to support a diagnosis of post traumatic stress 
disorder, and therefore service connection for post traumatic 
stress disorder must be denied.   

When the veteran's claim was initially presented to the Board 
in November 2000, it was remanded for a medical examination 
to determine the nature and etiology of the veteran's 
psychiatric disability, if any.  In October 2001, the veteran 
was examined by Keith A. Houde, Ph.D., who also examined the 
claims file in conjunction with the examination.  After 
hearing the veteran discuss his alleged stressor events, the 
examiner concluded that it did not appear these events "were 
actually of an extreme (i.e., life-threatening) nature that 
would meet the [American Psychiatric Association Diagnostic 
And Statistical Manual of Mental Disorders] DSM-IV definition 
of a traumatic event."  The examiner thus declined to 
diagnosis the veteran with post traumatic stress disorder.  

The veteran has submitted a December 1998 written statement 
from Chester C. Suske, D.O., who indicated that he has 
treated the veteran since 1980 for post traumatic stress 
disorder.  Dr. Suske further states that the veteran's post 
traumatic stress disorder is the result of events alleged 
experienced during military service.  However, Dr. Suske 
identifies himself only as a family physician, and does not 
appear to have any specialized training in either diagnosing 
or treating psychiatric disorders.  In contrast, the VA 
examiner is a clinical psychologist with a doctorate in 
psychology, clearly indicating expertise in handling 
psychiatric illnesses.  

In evaluating medical opinion evidence, the U.S. Court of 
Appeals for Veterans Claims ("Court") has held that the 
probative value of such evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Weighing the expertise of the examiners in the present case, 
the Board finds the opinion of the VA examiner more 
probative.  Even assuming the alleged in-service stressors 
occurred as alleged by the veteran, these events are 
medically insufficient to support a diagnosis of post 
traumatic stress disorder, according to the October 2001 
examination report.  Regarding the favorable statement of Dr. 
Suske, the Board finds that this opinion is not so persuasive 
as to find in favor of the appellant.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a treating physician, it is certainly 
free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Because the veteran's alleged stressors are insufficient to 
support a diagnosis of post traumatic stress disorder, his 
claim for service connection for post traumatic stress 
disorder must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

